         

EXHIBIT 10.29
January 26, 2010
Mr. David Carlson
Chief Financial Officer
LaCrosse Footwear, Inc.
17634 NE Airport Way
Portland, OR 97230
Mr. David Carlson
Chief Financial Officer
Danner, Inc.
17634 NE Airport Way
Portland, OR 97230

         
 
  Re:   Amended and Restated Credit Agreement between LaCrosse Footwear, Inc.
 
      (“Borrower”) and Wells Fargo Bank, National Association (“Lender”), dated
as of March 1, 2009, as amended (“Credit Agreement”)

Dear Dave:
     This letter confirms that, the provisions of the Loan Documents to the
contrary notwithstanding:
     (a) We hereby grant our approval of the payment in calendar year 2010 of
regular and special dividends not exceeding $10,000,000 in total.
     (b) We hereby grant our approval to Borrower and/or Danner, Inc. (“Danner”)
making investments in tenant improvements and other fixed assets in calendar
year 2010 in connection with the move of the Borrower/Danner Portland factory to
a new facility at 18201 NE Portal Way, Portland, Oregon 97230, and the move of
the Portland factory outlet store to a new facility at 12021 NE Airport Way,
Suite B, Portland, Oregon 97220, and making investments in other fixed assets;
provided, the total investments in fixed assets by Borrower, Danner and
Borrower’s other Material Subsidiaries, for all purposes in calendar years 2009
and 2010, shall not exceed $15,000,000 combined for the two years.
     (c) DP Partners Portland I, LLC (“DP Partners”), which is leasing the new
factory facility at 18201 NE Portal Way, Portland, Oregon 97230, to Borrower and
Danner, will be obtaining a loan from the Portland Development Commission
(“PDC”) in the approximate amount of $800,000. DP Partners will be using the
proceeds of such loan for purposes of (i) acquiring a perpetual, exclusive
easement over an adjoining 1.17 acre parcel of property, and (ii) constructing a
parking lot thereon for Borrower and Danner (as the factory facility does not
have sufficient parking). We hereby grant our approval to Borrower and Danner
entering into a Parking Lot Lease with DP Partners, wherein DP Partners will be
leasing the new parking lot to Borrower and Danner and passing through to them
(as rent for the new parking lot) all costs associated with the parking lot
loan, including the following:

 



--------------------------------------------------------------------------------



 



     (1) Borrower and Danner will be paying to DP Partners, as an initial rent
payment, the sum of $100,000, which represents the approximate amount that DP
Partners will be paying to PDC as a down payment to acquire the perpetual
easement and obtain the parking lot loan;
     (2) Borrower and LaCrosse will be paying to DP Partners, as monthly rent,
an amount equal to the total monthly payment of principal and interest required
to be paid by DP Partners under the parking lot loan, which will be fully
amortized over 20 years at an interest rate of between 1%-3% per annum; and
     (3) In the event of the expiration, termination, non-renewal or
non-extension of the Parking Lot Lease prior to payment in full of the parking
lot loan, then Borrower and Danner will pay to DP Partners, as accelerated rent,
an amount equal to the total outstanding principal, and all accrued unpaid
interest, due on the parking lot loan.
     Dividends paid, investments made, and leases signed in compliance with the
foregoing shall not constitute Events of Default or an event which, with the
passage of time, the giving of notice, or both, would constitute Events of
Default. We are separately executing amendments to the Borrower and Danner
Security Agreements to reflect new locations where Collateral is located. In all
other respects, the Loan Documents remain in full force and effect without
change.
     Terms that are used in this letter that are defined in the Credit Agreement
have the same meaning in this letter that they are given in the Credit
Agreement.
     The foregoing consent shall take effect when we receive an original or
photocopy of a signature of an authorized officer of Borrower and Danner where
indicated below.

            Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION

    /s/ James R. Bednark       James R. Bednark      Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

CONSENT
     The undersigned acknowledged and consent to the foregoing, and Danner, Inc.
agrees that the foregoing shall not prejudice its obligations and the security
interest granted under the Third Party Security Agreement granted by the
undersigned in favor of Wells Fargo Bank, National Association, dated as of
April 15, 2004, as amended, which are hereby reaffirmed in all respects.
     DATED as of January 26, 2010.

         
LACROSSE FOOTWEAR, INC.
      DANNER, INC.
 
       
/s/ Joseph P. Schneider
      /s/ Joseph P. Schneider
 
       
Joseph P. Schneider
      Joseph P. Schneider
President/Chief Executive Officer
      President/Chief Executive Officer
 
       
/s/ David Carlson
      /s/ David Carslon
 
       
David Carlson
      David Carlson
Executive Vice President, Chief
      Executive Vice President, Chief
Financial Officer and Secretary
      Financial Officer and Secretary

 